Citation Nr: 1728430	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 16, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1975 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

In March 2013, the Board denied entitlement to an earlier effective date for the grant of service connection for PTSD and remanded the issues of entitlement to an increased evaluation for PTSD and to TDIU for further development.

In a January 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 100 percent rating for the Veteran's service-connected PTSD and entitlement to TDIU, which were both effective from August 16, 2011.  

In an April 2016 Board decision, the Board granted an initial 70 percent rating for the Veteran's service-connected PTSD prior to August 16, 2011.  The Board also found that the issue of entitlement to TDIU was no longer in appellate status.  

The Veteran appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Partial Remand filed by the parties to vacate and remand the portion of the April 2016 Board decision that did not address the issue of TDIU prior to August 16, 2011.  

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board erred when it determined that the issue of entitlement to TDIU prior to August 16, 2011, was not in appellate status.  They found that the Board should remand the issue for consideration under 38 C.F.R. § 4.16(a), in light of the Board's grant of a 70 percent rating for PTSD.  Thus, the issue is remanded for development and adjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider whether the Veteran is entitled to TDIU for the period from July 23, 2004, to August 15, 2011, under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






